Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-7 directed to a dental instrument assembly, including a dental instrument adapter having an illumination source connection, a vacuum source connection, and a dental instrument connection, wherein the vacuum source connection is swivably connectable to a vacuum source, wherein the illumination source connection is swivably connectable to an illumination source independent of the vacuum source connection to the vacuum source, and wherein the dental instrument connection is connectable to a removable dental instrument classified in A61B 13/100.
II. Claims 8-14, drawn to a dental instrument assembly, comprising: a dental instrument having at least one receptacle configured to receive a respective adapter interlock of a dental instrument adapter, wherein the dental instrument is a mouth piece having a first front flap, a second front flap, a first rear flap, and a second rear flap, wherein a front perimeter around an outer edge of the first front flap and an outer edge of the second front flap is less than a rear perimeter around an outer edge of the first rear flap and an outer edge of the second rear flap, wherein the core is configured as a light pipe, classified in  A61C 1/088.
iii. Claims 15-20, drawn to a dental instrument assembly, comprising: a dental instrument having an integral bite block, wherein the dental instrument is a mouth piece having a first front flap, a second front flap, a first rear flap, and a second rear flap, wherein a front perimeter around an outer edge of the first front flap and an outer edge of the second front flap is less than a rear perimeter around an outer edge of the first rear flap and an outer edge of the second rear flap, classified in  A61B 1/24. 

The inventions are independent or distinct, each from the other because:
Inventions I II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as can be used as a sub-instrument in an endoscope for assist in vacuum and illumination in an endoscope for example.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention directed toward an invention that would require search in different class/subclass(s) and search strings.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883